Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This claim teaches the polymer matrix comprises at least one an ene compound having a carbon-carbon unsaturated bond and a metal oxide particulate and a polymerization product of a monomer combination comprising a thiol compound. This matrix composition is not taught in the specification. The specification teaches, for example on pages 56-57, the polymer matrix includes dispersing agent; a polymerization product of a polymerizable monomer having at least one carbon-carbon double bond; optionally a polymerization product of a polymerizable monomer having at least one carbon-carbon double bond and a thiol compound and a metal oxide particulate or a dispersing agent; a crosslinked polymerization product of a polymerizable monomer having at least one carbon-carbon double bond and optionally a multiple thiol compound and a metal oxide particulate and a combination these matrices. The taught polymer matrices are different from that claimed. Thus the claimed polymer matrix is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is indefinite since it is unclear if the lower limit of the claimed molar ratio range in this claim is “about 0.2:1” as taught in claim 1, so that the claimed molar ratio range is about 0.2:1 to about 1:1 or if it is another value.  
Allowable Subject Matter
Clams 1, 2, 4-24 and 26-28 are allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claimed cadmium-free quantum dot comprising  gallium, indium, zinc, phosphorous and sulfur semiconductor alloy nanocrystals, where the molar ratio of gallium with respect to indium is about 0.2:1 or more, the molar ratio of phosphorous with respect to indium is about 0.95:1 or more and where the quantum dot has, in an UV-vis absorption spectrum, a first absorption peaks in the range of about 520 nm or less is not taught or suggested by the cited art of record.  The closest art of record is CN 109929558 which teaches cadmium-free quantum dot comprising  gallium, indium, zinc, phosphorous and sulfur semiconductor alloy nanocrystals (para 21). The amounts of the elements is this taught alloy is not disclosed and there is no motivation in the art to selected the amount of In, Ga and P so that the molar ratios at least overlap the claimed range and/or so that the taught nanocrystal has the claimed UV-vis absorption spectrum. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/8/22